DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kato (2013/0112736).
Regarding claim 8, Kato discloses a device, the device comprising: a displacement driving unit 3c which displaces a spot welding portion of the workpiece to be welded and a tool relative to each other; a rotation driving unit 3a which rotates the tool; and a control unit (controller 6), wherein the control unit (is capable of) performs a friction stirring step, in which the control unit causes the displacement driving unit and the rotation driving unit to operate to press the -3-New U.S. Patent Applicationtool against the spot welding portion while rotating the tool, to plasticize the spot welding portion by friction heat, wherein the control unit (is capable of) performs a cooling step for cooling the spot welding portion, in which the control unit causes at least one of the displacement driving unit and the rotation driving unit to operate, to pull up the tool and/or reduce a rotational speed of the 
	The limitation “for performing friction stir spot welding of a plurality of steel plates” is intended use and does not further limit the device. While intended use recitations cannot entirely be disregarded, in composition and article claims, the intended use must result in structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention over the prior art.  It is in the position of the examiner that the prior art structure is capable of performing the intended use and therefore meets the instant claims (MPEP 2111.02).  
	The steel plates are material worked upon and do not further limit the device.  As per MPEP 2115, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart 

Allowable Subject Matter
Claims 1-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Prior art was not found that taught or suggested the method as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ERIN B SAAD/Primary Examiner, Art Unit 1735